DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-3-2019 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the communicated control message" in line 6.  There is insufficient antecedent basis for this limitation in the claim.


Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati, et. al., U.S. Patent Application Publication Number 2019/0391247, filed May 21, 2019 in view of Tsvelykh, et. al. U.S. Patent Application Publication Number 2020/0319327, filed April 5, 2019.


a RadCom unit arranged for radar sensing in a radar mode and for data communication in a communication mode with at least one target unit comprising a RadCom unit by switching between the radar mode and the communication mode in time and using separate frequency bands for the radar mode and the communication mode, using a random medium access technique for communication (Gulati, ¶64 using radar and communications to go between vehicles),
where the communicated control message information is used for a co-allocated multiple FMCW radar sensor in both the ego unit and the at least one target unit to a portion of a radar frame duration (Tf), where the starting times of different FMCW radar sensors are separated sufficiently so as they are orthogonal (Gulati, ¶113 using orthogonal signals to avoid interference).
Gulati fails to expressly disclose a single unit being used for both radar and communications.
Tsvelykh teaches a single unit performing radar and communication functions (abstract and ¶73-76).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a single unit in order to gain the benefit of reducing cost and number of components needed.

As per claim 3, Gulati as modified by Tsvelykh discloses a distributed FMCW radar communication system according to claim 1-e+ 2, wherein the frequency band for the radar mode in the ego unit and the at least one target unit is the same, and wherein the frequency band for the communication mode in the ego unit and the at least one target unit is the same (Gulati, ¶64 where radar and comm are in the same band as the vehicles are able to communicate and interfere with one another).

As per claims 4 and 7, Gulati as modified by Tsvelykh further discloses a distributed FMCW radar communication system according to any of claims 1to 3 claim 1, wherein a radar frame duration (Tf) of the FMCW radar communication system is divided in a number of time slots (Tk), where the RadCom unit of the ego unit is in the communication mode in a first time slot and transmits a radar control message, and where in the following time slot the RadCom unit of the ego unit is in the radar mode and transmits radar chirps, and where the RadCom unit of the ego unit is in the communication mode adapted to receive a control message in all time slots except the time slot in which it is in the radar mode (Tsvelykh, ¶73-76 using time slots to go between communication and radar transmissions).

As per claims 5 and 9, Gulati as modified by Tsvelykh further discloses a distributed FMCW radar communication system according to claim 1, wherein a vulnerable period (V) is determined, where the vulnerable period is a set of time values in a radar frame (Tf) where interference between the ego unit and the target unit occurs (Gulati, ¶97-98 and 113).
Gulati does not expressly determine a vulnerable period however he does identify when interference occurs which would be a vulnerable period. He then provides control messages to provide interference shaping.

As per claim 8, Gulati as modified by Tsvelykh further discloses a distributed FMCW radar communication system according to claim 6-e+ 7, wherein the control message comprises: an identity of the transmitter (r;), a time reference frame (r.ID) and the set of all rTDMA slot indices of the RadCom units mounted on unit X (SX.SI), a strength of the time reference frame (r.strength), the base RadCom unit's radar starting time and its slot index (r;*.ts, r;*.SI) (Gulati, ¶97-98 and Tsvelykh, ¶97-98).
While the prior art does not expressly disclose the exact frames and slots as the claim, the art provides time slots, signal control and interference analysis to determine which transmitters should transmit which frames and when in order to avoid interference and communicate properly.

As per claim 10, Gulati as modified by Tsvelykh further discloses a vehicle, wherein the vehicle comprises a distributed FMCW radar communication system according to claim 1 (Gulati, Fig. 6A).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati and Tsvelykh as applied to claim 1 above, and further in view of Lin, et. al., U.S. Patent Application Publication Number 2015/0230160, published August 13, 2015.

As per claim 2, Gulati as modified by Tsvelykh discloses the system of claim 1 but fails to disclose use of CSMA for communication.
Lin teaches CSMA communications (¶40).
It would have been an obvious matter of design choice to use CSMA, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Gulati. The examiner submits it is well within the skill of a person in the art to determine what existing and known communication protocols to use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646